Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on June 27, 2022 is acknowledged.
3.	Claims 1-16 are pending in this application.


Restriction
4.	Applicant’s election without traverse of Group 1 (claims 2-9) and the election of Phe-Hyp-Gly as the species of the peptide, a carboxylate as the C-terminal modification, an N-terminal amino group protected with a formyl group as the species of N-terminal modification, acyclic peptide as a species of an acyclic or cyclic, knee pain as a species of a joint disorder, and an unprotected side chain substituent as the species of protected or unprotected side chain substituent in the reply filed on June 27, 2022 is acknowledged. Restriction requirement is deemed to be proper and is made FINAL in this office action. Claims 10-16 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic  or linking claims. A search was conducted on the elected species, and this appears to be free of prior art. A search was extended to a genus claim 2, and prior art was found. Claims 2-9 are examined on the merits in this office action.



Objections
5.	The drawings are objected to because Figure 1 is missing the Y axis label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.



Rejections
35 U.S.C. 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 2, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al (WO 89/01780, filed with IDS).
9.	Instant claims are drawn to a method for alleviating bodily pain by promoting hyaluronic acid production of cartilage or cartilage matrix production in a mammal, the method comprising selecting a mammal that has bodily pain and administering a peptide of 20 amino acid residues or less comprising the sequence Phe-Hyp. 
	Please Note: claim as presented recite the limitation of: “alleviating bodily pain by promoting hyaluronic acid production in a mammal”. Although, the limitation is drawn towards defining a patient population, the method step of “selecting a mammal that has bodily pain”, as presented require that the patient is experiencing bodily pain and the administered peptide containing Phe-Hyp promotes hyaluronic acid production thereby alleviating the pain experienced by the mammal experiencing the bodily pain. The claim as presented imply that a peptide of 20 amino acid residues or less comprising the sequence Phe-Hyp administered to for any reason also should promote hyaluronic acid and is not limited to mammals experiencing bodily pain. Promoting the production of hyaluronic acid in a mammal after administering the peptide is an inherent property of the peptide. Hence administration of the peptide to a mammal meets this limitation of the claim.
Stewart et al teach bradykinin antagonist that has the structure as shown in the formula shown in table I (page 11), wherein the second amino acid residue A can be Phe, and the third amino acid residue can be Hyp (hydroxyproline) in a 10mer peptide, meeting the limitation of instant claim 2. Since the peptide is acyclic and has unprotected side chain substituent, this meets the limitation of instant claims 5 and 7-8. Stewart et al teach that the composition comprising the bradykinin antagonist is administered into host to treat local pain (see claims 29 and 31) and the host is a mammal (see abstract). Stewart et al teach that the disease condition that the composition treats are arthritis (joint disorder), systemic treatment of pain and inflammation (see page 33, paragraph 2). Since the reference teaches ALL of the active method steps, i.e., the peptide of 20 amino acid residues or less comprising Phe-Hyp, and the same patient population, the reference anticipates instant claims 2,5 and 7-9.

10.	Claims 2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara et al (US 2012/0040055, filed with IDS).
11.	Instant claims are drawn to a method for alleviating bodily pain by promoting hyaluronic acid production of cartilage or cartilage matrix production in a mammal, the method comprising selecting a mammal that has bodily pain and administering a peptide of 20 amino acid residues or less comprising the sequence Phe-Hyp. 
	Please Note: claim as presented recite the limitation of: “alleviating bodily pain by promoting hyaluronic acid production in a mammal”. Although, the limitation is drawn towards defining a patient population, the method step of “selecting a mammal that has bodily pain”, as presented require that the patient is experiencing bodily pain and the administered peptide containing Phe-Hyp promotes hyaluronic acid production thereby alleviating the pain experienced by the mammal experiencing the bodily pain. The claim as presented imply that a peptide of 20 amino acid residues or less comprising the sequence Phe-Hyp administered to for any reason also should promote hyaluronic acid and is not limited to mammals experiencing bodily pain. Promoting the production of hyaluronic acid in a mammal after administering the peptide is an inherent property of the peptide. Hence administration of the peptide to a mammal meets this limitation of the claim.
12.	Ohara et al teach collagen peptides (in a food or beverage, see claims 8-11) comprising dipeptide Phe-Hyp (see paragraph [0036]), meeting the limitation of instant claims 2 and 6, in part. Ohara et al teach that ingestion of the composition has various physiological and pharmacological effects are exerted through the oral ingestion of the food or beverage of the present invention, such as the curing of joint diseases (e.g., osteoarthritis and chronic rheumatism), the alleviation of osteoporosis, the prevention of arteriosclerosis and hypertension (see for example, paragraph [0060]), meeting the limitation of instant claim 9. Ohara et al teach administering the composition to 7 week old guinea pigs (see paragraph [0072]). Since the dipeptide Phe-Hyp has an unprotected side chain substituted and is acyclic, the dipeptide Phe-Hyp of Ohara et al meets the limitation of instant claims 5 and 7-8. Since the peptide of the instant invention was administered to a mammal, the end result would inherently lead to promotion of production of hyaluronic acid. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since the reference teaches ALL of the active method steps, i.e., the dipeptide Phe-Hyp, and the same patient population, the reference anticipates instant claims 2 and 5-9.

35 U.S.C. 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (WO 89/01780, filed with IDS) in view of Smith et al (US Patent No. 4966848) or Peers et al (US Patent No. 5837218) or Smith et al (US Patent No. 5223421).
18.	Stewart et al teach bradykinin antagonist that has the structure as shown in the formula shown in table I (page 11), wherein the second amino acid residue A can be Phe, and the third amino acid residue can be Hyp (hydroxyproline) in a 10mer peptide, meeting the limitation of instant claim 2. Since the peptide is acyclic and has unprotected side chain substituent, this meets the limitation of instant claims 5 and 7-8. Stewart et al teach that the composition comprising the bradykinin antagonist is administered into host to treat local pain (see claims 29 and 31) and the host is a mammal (see abstract). Stewart et al teach that the disease condition that the composition treats are arthritis (joint disorder), systemic treatment of pain and inflammation (see page 33, paragraph 2). Since the reference teaches ALL of the active method steps, i.e., the peptide of 20 amino acid residues or less comprising Phe-Hyp, and the same patient population, the reference anticipates instant claims 2,5 and 7-9.
	The difference between the reference and the instant claims is that the reference does not teach N-terminal and C-terminal modifications.
19.	However, Smith et al (US Patent ‘848) teach that “An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959. Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues. For example, mouse L-cells and Ehrich ascites cells have about 80% of their intracellular soluble proteins N-acetylated [and in] lower eukaryotic organisms, about 50%. These data demonstrate that N-acetyl is a very important blocking group. It has been suggested that the biological function of this blocking group may be to protect against premature protein catabolism and protein proteolytic degradation.” (see column 1, lines 18-37).
20.	Peers et al (US Patent ‘218) teach that, “N- and C-terminal modification of peptides is common practice in the art of preparation of peptides having greater stability, particularly for in vivo use. Such modifications include the action of protecting groups such as the protecting groups used conventionally in the art of organic synthesis. Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl…A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O)” (see column 3, lines 15-25). The reference further teaches that “suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl. Ketone and ester-forming groups include alkyl groups, particularly branched or unbranched lower alkyl” (see column 3, lines 28-33).
21.	Smith et al (US Patent ‘421) teach that, “N-acetylation is the most common chemical modification of the -amino acid group at the amino termini of eukaryotic proteins” (see column 3, lines 62-64). Additionally, “the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free -amino group at the amino terminus of model proteins and [indicates that] N-acetylation may play a crucial role in impeding protein turnover. Thus, N-acetylation plays important roles in regulating diverse protein functions” (see column 4, lines 21-40). 
22.	Therefore, it would have been obvious to one of ordinary skill in the art to have Na-acetylated and C-termini ester modified peptides for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism. One would have been motivated to acetylate the N-terminus and make an ester modification of the C-terminus, in order to mimic ‘the most common chemical modification’ of eukaryotic proteins, protect the peptide from proteolytic degradation and premature catabolism, as protecting the N- and C-terminus is 'common practice in the art' (see Peers, supra) and acetyl group is 'a very important blocking group' (Smith, supra). One would have had a reasonable expectation of success in forming these N- and C-terminal modified peptides, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), and is a technique practiced widely in the art (Peers and Smith, supra).

23.	Claim(s) 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara et al (US 2012/0040055, filed with IDS) in view of Smith et al (US Patent No. 4966848) or Peers et al (US Patent No. 5837218) or Smith et al (US Patent No. 5223421).
24.	Ohara et al teach collagen peptides (in a food or beverage, see claims 8-11) comprising dipeptide Phe-Hyp (see paragraph [0036]), meeting the limitation of instant claims 2 and 6, in part. Ohara et al teach that ingestion of the composition has various physiological and pharmacological effects are exerted through the oral ingestion of the food or beverage of the present invention, such as the curing of joint diseases (e.g., osteoarthritis and chronic rheumatism), the alleviation of osteoporosis, the prevention of arteriosclerosis and hypertension (see for example, paragraph [0060]), meeting the limitation of instant claim 9. Ohara et al teach administering the composition to 7 week old guinea pigs (see paragraph [0072]). Since the dipeptide Phe-Hyp has an unprotected side chain substituted and is acyclic, the dipeptide Phe-Hyp of Ohara et al meets the limitation of instant claims 5 and 7-8. Since the peptide of the instant invention was administered to a mammal, the end result would inherently lead to promotion of production of hyaluronic acid. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Since the reference teaches ALL of the active method steps, i.e., the dipeptide Phe-Hyp, and the same patient population, the reference anticipates instant claims 2 and 5-9.
The difference between the reference and the instant claims is that the reference does not teach N-terminal and C-terminal modifications.
25.	However, Smith et al (US Patent ‘848) teach that “An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959. Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues. For example, mouse L-cells and Ehrich ascites cells have about 80% of their intracellular soluble proteins N-acetylated [and in] lower eukaryotic organisms, about 50%. These data demonstrate that N-acetyl is a very important blocking group. It has been suggested that the biological function of this blocking group may be to protect against premature protein catabolism and protein proteolytic degradation.” (see column 1, lines 18-37).
26.	Peers et al (US Patent ‘218) teach that, “N- and C-terminal modification of peptides is common practice in the art of preparation of peptides having greater stability, particularly for in vivo use. Such modifications include the action of protecting groups such as the protecting groups used conventionally in the art of organic synthesis. Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl…A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O)” (see column 3, lines 15-25). The reference further teaches that “suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl. Ketone and ester-forming groups include alkyl groups, particularly branched or unbranched lower alkyl” (see column 3, lines 28-33).
27.	Smith et al (US Patent ‘421) teach that, “N-acetylation is the most common chemical modification of the -amino acid group at the amino termini of eukaryotic proteins” (see column 3, lines 62-64). Additionally, “the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free -amino group at the amino terminus of model proteins and [indicates that] N-acetylation may play a crucial role in impeding protein turnover. Thus, N-acetylation plays important roles in regulating diverse protein functions” (see column 4, lines 21-40). 
28.	Therefore, it would have been obvious to one of ordinary skill in the art to have Na-acetylated and C-termini ester modified peptides for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism. One would have been motivated to acetylate the N-terminus and make an ester modification of the C-terminus, in order to mimic ‘the most common chemical modification’ of eukaryotic proteins, protect the peptide from proteolytic degradation and premature catabolism, as protecting the N- and C-terminus is 'common practice in the art' (see Peers, supra) and acetyl group is 'a very important blocking group' (Smith, supra). One would have had a reasonable expectation of success in forming these N- and C-terminal modified peptides, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), and is a technique practiced widely in the art (Peers and Smith, supra).

Obviousness Double Patenting
29.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
30.	Claims 2, 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11179424. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: Instant application is a CON of US Patent No. 11179424. Therefore, the ODP is proper.
31.	Instant claims re drawn to: 
    PNG
    media_image1.png
    270
    598
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    49
    577
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    50
    586
    media_image3.png
    Greyscale
.
32.	The US Patent claims are drawn to: 
    PNG
    media_image4.png
    137
    291
    media_image4.png
    Greyscale
.
33.	The scope of the claims of instant claims and US Patent claims are similar. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654